                 Case 2:19-cr-00219-KJM Document 56 Filed 03/04/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   ROGER YANG
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-CR-00219-KJM
12                   Plaintiff,
                                                       PRELIMINARY ORDER OF
13          v.                                         FORFEITURE
14   JOHNATHAN DAVID SPRAGUE,
15                   Defendant.
16

17         Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Johnathan David Sprague, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19         1.       Pursuant to 18 U.S.C. § 2253(a), defendant Johnathan David Sprague’s interest in the

20 following property shall be condemned and forfeited to the United States of America, to be disposed of

21 according to law:

22         a. A Samsung Galaxy S9 cell phone
23         b. An Enermax Ostrog desktop tower
           c. A HP Pavilion laptop
24         d. An ANS UL40 cell phone
           e. A Western Digital external hard drive
25         f. A Toshiba external hard drive
26         2.       The above-listed property was used or intended to be used to commit or to promote the

27 commission of a violation of 18 U.S.C. ' 2251(a).

28 ///
                                                       1
                                                                      Preliminary Order of Forfeiture
                 Case 2:19-cr-00219-KJM Document 56 Filed 03/04/21 Page 2 of 2



 1          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 2 seize the above-listed property. The aforementioned property shall be seized and held by the U.S. Customs

 3 and Border Protection – Homeland Security Investigations, in its secure custody and control.

 4          4.      a.      Pursuant to 18 U.S.C. § 2253(b), incorporated by 21 U.S.C. § 853(n) and Local Rule

 5 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of the

 6 Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 7 General may direct shall be posted for at least 30 consecutive days on the official internet government

 8 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 9 written notice to any person known to have alleged an interest in the property that is the subject of the order

10 of forfeiture as a substitute for published notice as to those persons so notified.

11                  b.      This notice shall state that any person, other than the defendant, asserting a legal

12 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the first

13 day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or within

14 thirty (30) days from receipt of direct written notice, whichever is earlier.

15          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

16 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253(a), in which all interests will be

17 addressed.

18          SO ORDERED this 3rd day of March 2021.
19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                             Preliminary Order of Forfeiture
